DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
Claims 29 and 31 are objected to because of the following informalities:  the term “and” is missing before “shea butter” and “sunflower oil”, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alander et al. (US Patent 6,522,208).
Alander et al. disclose a cosmetic composition comprising a mixture of octyldodecanol at a concentration of 3% and hydrogenated canola oil, which is rapeseed oil at a concentration of 2% (Example 10).  The concentrations would meet the limitation of a weight ration of from 7:1 to 1: and 3:1 to 1:1 of octyldodecanol and hydrogenated rapeseed oil.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manet et al. (US Patent Pub. 2020/0113791).
Manet et al. disclose a solid cosmetic composition for makeup (Abstract).  Manet et al. disclose lipstick compositions comprising pigments, such as titanium dioxide, candelilla wax at a concentration of 2.5%; octyldodecanol; and glycerin (EXAMPLES 1, 2 and 3).  Manet et al. disclose the composition comprises pasty compounds, such as shea butter, hydrogenated rapeseed oil and mixtures thereof in a concentration of less than 10% ([0430], [0431], and [0449]).  The total amount of behenic acid within the hydrogenated rapeseed oil would be depended on the amount of erucic acid present before the hydrogenation, since erucic acid is converted to behenic acid.  Manet et al. disclose the composition comprises octyldodecanol at a concentration of 5 to 20% ([00169] and [0188]).  Manet et al. disclose the composition comprises polyglyceryl-3-diisostearate, castor oil, olive oil and mixtures thereof at a concentration preferably of 5 to 25% ([0169], [0205], [0211] and [0214]).  Manet et al. disclose the composition comprises waxes such as beeswax, carnauba way and candelilla was at a concentration of 8 to 13% ([0238] and [0249]).  Manet et al. disclose the composition comprise pigments at a concentration of 0.01% to 20% including titanium dioxide and silica ([0526] and [0529]).  Manet et al. disclose the composition comprises active ingredients ranging from 0.0001 to 8% and include panthenol ({0591] and [0593]).  Manet et al. are silent in regard to compositions comprising mineral oil.	  Manet et al. disclose a method of forming the lipstick by heating the oil components while mixing and cooling (EXAMPLE 3)
The prior discloses compositions containing octyldodecanol and hydrogenated rapeseed oil. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANNETTE HOLLOMAN/               Primary Examiner, Art Unit 1612